tcmemo_2005_55 united_states tax_court james o jondahl petitioner v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioner inga c plucinski for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined fraud penalties under section for 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively after concessions by the parties the issues for decision are whether assessment of petitioner’s and taxes is barred by the period of limitations in sec_6501 because we find that petitioner filed false and fraudulent_returns with the intent to evade tax for and we hold that assessment is not barred whether taxman inc taxman and west fargo investment corp wfic should be disregarded because they are mere alter egos of petitioner we hold that they should not whether petitioner earned real_estate commissions of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively we hold that petitioner earned a real_estate commission of dollar_figure in and that petitioner did not earn real_estate commissions in or whether petitioner realized capital_gain of dollar_figure from the sale of jondahl insurance in and commissions from the sale of crop hail insurance in and of dollar_figure and dollar_figure respectively we hold that petitioner received capital_gain of dollar_figure and insurance commissions of dollar_figure in and that petitioner did not earn insurance commissions in whether in petitioner realized capital_gain of dollar_figure from the repossession of an apartment complex called lone tree manor we hold that he did whether petitioner had unreported income in of dollar_figure from the payment of a settlement judgment by taxman dollar_figure from the payment to petitioner’s attorney by taxman dollar_figure from a repayment of a loan by taxman and dollar_figure in cash taken from taxman we hold that he did whether petitioner had unreported income in of dollar_figure the value of a stereo transferred from taxman to petitioner’s girlfriend dollar_figure from a check issued to petitioner by taxman dollar_figure from taxman’s payment for petitioner’s furniture and dollar_figure in cash taken from taxman we hold that petitioner had unreported income of dollar_figure from a check issued to petitioner by taxman dollar_figure from taxman’s payment for petitioner’s furniture and dollar_figure in cash taken from taxman whether petitioner had unreported income in of dollar_figure from taxman’s payment for petitioner’s furniture dollar_figure from taxman’s payment of petitioner’s income taxes dollar_figure in cash taken from taxman and dollar_figure from a certificate of deposit cd in the name of western realty partners l p wrp we hold that petitioner had unreported income of dollar_figure in cash taken from taxman and dollar_figure from a cd in the name of wrp whether petitioner had unreported income in of dollar_figure from taxman’s payment for a repair of petitioner’s wife’s car dollar_figure from wfic’s payment to petitioner’s sister dollar_figure from wfic’s purchase of a car and dollar_figure in cash taken from taxman we hold that petitioner had unreported income of dollar_figure from taxman’s payment for a repair of petitioner’s wife’s car dollar_figure from wfic’s payment to petitioner’s sister dollar_figure from wfic’s purchase of a car and dollar_figure in cash taken from taxman whether petitioner is entitled to claim head-of- household filing_status in we hold that he is not whether petitioner is liable for self-employment_tax on his unreported crop hail insurance commission in and real_estate commission in we hold that he is and whether the understatement in each of and is subject_to the fraud_penalty under sec_6663 we hold that petitioner is liable for the fraud_penalty under sec_6663 with respect to unreported income of dollar_figure in each year findings_of_fact some of the facts are stipulated the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in fargo north dakota petitioner married lori j jondahl lori on date in petitioner and lori bought a house in moorhead minnesota in which they lived until date in date petitioner moved out of the moorhead house and into an apartment in west fargo north dakota where he lived until date on date petitioner and lori were granted a divorce lori was granted custody of the couple’s daughter on date petitioner married mary lee jondahl mary petitioner and mary are still married i petitioner’s business activities a petitioner’s tax preparation business in date petitioner began preparing federal and state tax returns as a sole_proprietorship under the name jondahl tax service and later under the name jondahl financial services jfs in petitioner became an internal_revenue_service irs enrolled_agent authorized to practice_before_the_irs b taxman in date taxman was incorporated by david garaas petitioner’s attorney taxman’s initial directors were tony baasch an associate of petitioner’s and gerald owen jondahl mr jondahl petitioner’s father at taxman’s first board_of directors meeting mr jondahl was elected president mr baasch was elected vice president and gladys jondahl mrs jondahl petitioner’s mother was elected secretary and treasurer petitioner ran the day-to-day operations of taxman mr garaas and mr and mrs jondahl were not involved in taxman’s day-to-day operations taxman’s business consisted of preparing federal and state tax returns providing tax_advice and keeping financial books_and_records taxman employed several people at any one time whose duties included preparation of tax returns accounting work maintenance of accounts_receivable and payable making bank_deposits signing checks and receptionist tasks taxman maintained bank accounts in its name kept corporate records and filed corporate tax returns for the years in issue in date petitioner was sued individually and as sole_proprietor of his tax preparation business two of jfs’s clients sued petitioner in connection with a tax_shelter investment in date a settlement was reached in which petitioner initially agreed to pay each couple dollar_figure in connection with the lawsuit against him petitioner was deposed in date during the deposition petitioner stated that taxman was organized to take over the assets and liabilities of jfs petitioner testified in the deposition that he had transferred office equipment worth approximately dollar_figure accounts_receivable worth dollar_figure and two bank loans totaling approximately dollar_figure to taxman petitioner also stated that no written_agreement existed evidencing the takeover of jfs by taxman after the deposition the clients who had sued petitioner agreed to accept dollar_figure each in satisfaction of petitioner’s obligations to them the two dollar_figure payments were made by taxman in petitioner did not include the dollar_figure paid_by taxman as income to him on his federal_income_tax return each of taxman’s corporate returns for its taxable years ending date and was completed by petitioner mr jondahl is listed as the majority stockholder on each return petitioner determined taxman’s income for its corporate returns from taxman’s bank_deposits during each year at issue approximately dollar_figure of taxman’s cash receipts was not deposited in taxman’s bank accounts petitioner took possession of the cash but did not keep records of how it was spent some of the cash was used by petitioner to pay personal expenses petitioner did not report the cash amounts on his individual tax returns most of taxman’s expenses even amounts less than dollar_figure were paid_by check during the years in issue taxman issued over checks to various eating establishments to sam’s wholesale club and for office supplies snacks and postage in date after petitioner was notified that the irs was auditing taxman’s return he typed up minutes of annual directors meetings that he claims took place on date date and date petitioner claims that he took handwritten notes of these meetings the minutes reflect that monica ramsden an employee of taxman was elected secretary during the meeting that allegedly took place on date and that she remained in that capacity until at least date dianna jilek an employee of taxman from until was designated an officer of taxman and wfic on the companies’ annual reports ms jilek did not know she was designated an officer until she saw her name on taxman and wfic’s annual reports taxman issued forms w-2 wage and tax statement to petitioner for each year in issue taxman paid petitioner dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively on date mr jondahl died at the time of his death mr jondahl owned percent of taxman’s stock mr jondahl left his entire estate to mrs jondahl in date petitioner and mrs jondahl sold taxman to an unrelated third party c wfic and petitioner’s real_estate business on date petitioner received his real_estate agent’s license in date petitioner began selling real_estate as an agent for wfic wfic was organized in as a real_estate corporation by lester smith mr smith served on wfic’s board_of directors and as its president from its incorporation until or mr smith died in sometime around mr smith transferred the stock of wfic to petitioner or petitioner’s sister and brother-in-law2 and moved wfic to taxman’s office space petitioner ran the day-to-day operations of wfic from until while petitioner ran wfic wfic’s primary business was the sale of commercial real_estate wfic maintained a checking account a savings account and an interest on real_estate trust account trust account throughout the years in issue on date the north dakota real_estate commission ndrec granted petitioner’s application to be a real_estate broker for wfic wfic did not hold regular shareholders or directors meetings during the years at issue wfic employed two real_estate agents in addition to petitioner wfic paid each agent commissions the agent earned brokering transactions for wfic certain of taxman’s employees including petitioner performed work for wfic and were paid for these services by taxman the taxman employees who also worked for wfic did not keep track of the time they spent working for wfic during and wfic transferred pincitepetitioner testified that mr smith transferred the wfic stock to petitioner’s sister and brother-in-law because petitioner’s attorney advised him not to own stock in light of the lawsuit against him and a potential lawsuit from his former wife respondent alleges that the wfic stock was transferred to petitioner’s sister and brother-in-law as nominees for petitioner because the identity of the true owner of wfic’s stock does not affect our determinations herein we do not address this discrepancy least dollar_figure to taxman petitioner controlled the amounts that wfic transferred to taxman on date wfic registered the trade_name epic real_estate with the state of north dakota in petitioner inquired of the ndrec whether it was permissible for him to advertise under the name epic real_estate as a division of wfic he was informed that it was but that he could not advertise solely as epic real_estate while operating through a corporation in a letter dated date petitioner informed the secretary of the ndrec that epic real_estate would no longer be a division of wfic but a sole_proprietorship under petitioner’s broker’s license on date petitioner filed an official notice of change_of address and name with the ndrec showing a change_of_business name from west fargo investment corporation d b a epic real_estate to epic real_estate also in date petitioner changed the name on wfic’s trust account without the knowledge or approval of wfic’s shareholders or directors from west fargo investment corporation d b a epic real_estate to james o jondahl d b a epic real_estate petitioner renewed his broker’s license for using the name epic real_estate on date petitioner changed the business name with the ndrec back to west fargo investment corporation d b a epic real_estate during the years in issue petitioner wfic or epic real_estate brokered numerous real_estate transactions in some of these transactions a commission was transferred from wfic’s trust account to its checking account in commissions of dollar_figure from two transactions were transferred from wfic’s trust account to wfic’s checking account additional commissions of dollar_figure were paid_by check to either petitioner or wfic in commissions of dollar_figure from two transactions were transferred from wfic’s trust account to wfic’s checking account in a brokerage fee of dollar_figure was paid_by check made out to petitioner in a brokerage fee of dollar_figure was transferred from wfic’s trust account to its checking account and a commission of dollar_figure was paid_by check to epic real_estate wfic filed forms u s_corporation income_tax return for its taxable years ending date and petitioner prepared those returns wfic reported the commissions from petitioner’s real_estate activities in and as income on its corporate tax returns for those years respondent does not dispute that wfic reported all of the real_estate commissions on its corporate returns for the years in issue the commission income was offset by net operating losses that wfic held at the time petitioner began running wfic wfic did not pay petitioner the real_estate commissions petitioner’s only salary was from taxman d crop hail insurance_business on date petitioner was licensed as an insurance agent from to date petitioner sold crop hail insurance under the names jondahl insurance and jondahl insurance agency jondahl insurance jondahl insurance entered into several contracts with farmer’s mutual crop hail insurance co farmer’s mutual between and that authorized jondahl insurance to act as an agent of farmer’s mutual in certain counties jondahl insurance also entered into an agency contract with old republic insurance co in a farmer’s mutual policy register reflects that jondahl insurance earned dollar_figure in commissions from farmer’s mutual during that year the farmer’s mutual policy register reflects that jondahl insurance earned dollar_figure in commissions from farmer’s mutual during that year petitioner did not report any commissions earned from farmer’s mutual for the sale of crop hail insurance on his individual and federal_income_tax returns in gary ihry of valley crop insurance purchased jondahl insurance for dollar_figure mr ihry paid jondahl insurance dollar_figure in in partial satisfaction of the purchase_price the parties stipulated that farmer’s mutual paid jondahl 3it is not apparent in the record how jondahl insurance earned commissions in from farmer’s mutual after selling its crop hail insurance_business to mr ihry in the record does not contain forms evidencing that farmer’s mutual actually paid petitioner these commissions insurance dollar_figure in in satisfaction of the remainder of the purchase_price in accordance with the terms of the sale petitioner deposited the proceeds from the sale in wfic’s checking account petitioner did not report any capital_gain from the sale to mr ihry on his individual federal_income_tax return e lone tree manor apartments on date petitioner purchased lone tree manor apartment complex from investors real_estate trust iret iret held the mortgage on lone tree manor until the income and expenses related to the operation of lone tree manor were reported on petitioner and lori’s joint federal_income_tax returns for and lori reported the income and expenses for lone tree manor on her individual income_tax return in date iret repossessed lone tree manor petitioner did not report any gain resulting from the repossession of lone tree manor on his federal_income_tax return wfic reported capital_gain of dollar_figure from the sale of lone tree manor on its form_1120 ii other expenses petitioner taxman and wfic each maintained bank accounts petitioner had signatory authority on all these accounts a in taxman paid dollar_figure to garry pearson an attorney whom petitioner consulted regarding his and tax returns also in taxman made two payments totaling dollar_figure to west far-mor credit_union in satisfaction of a loan to petitioner petitioner did not report either payment as income on his tax_return b in date taxman issued two checks to petitioner totaling dollar_figure petitioner did not report the dollar_figure as income on his tax_return also in date petitioner bought several pieces of furniture from conlin’s furniture conlin’s the total price of the furniture was dollar_figure the cost of the furniture was charged to petitioner’s visa card in january and date taxman made all the payments on petitioner’s visa during and for and taxman paid dollar_figure and dollar_figure respectively toward the furniture purchase petitioner did not include the amount_paid for the furniture from conlin’s as income on his or personal income_tax return 4the notice_of_deficiency states that taxman paid only dollar_figure however the credit card statements reflect that taxman paid dollar_figure toward the furniture purchase in for simplicity’s sake we refer to the amount as dollar_figure as stated in the notice_of_deficiency taxman occasionally accepted equipment from one of its clients site on sound car and home electronics site on sound in lieu of payment on site on sound’s balance due in date petitioner received a home stereo system as partial payment of site on sound’s balance due the stereo was valued at dollar_figure petitioner gave the home stereo system to his girlfriend melodie lane he did not report the dollar_figure as income on his personal tax_return for ms lane worked in an office of taxman express a subsidiary of wfic for month in early taxman express was a business opened by petitioner in in order to prepare and e-file tax returns for walk-in customers ms lane was never employed by taxman c on date petitioner formed western realty partners l p -i wrp wfic was the general_partner of wrp and held a greater-than-95-percent interest in wrp on date valis r garceau a client of petitioner’s and taxman’s gave petitioner dollar_figure to purchase rental real_estate on her behalf petitioner deposited the dollar_figure in wfic’s trust account on the same day dollar_figure was withdrawn from wfic’s trust account by check payable to wrp a memo on the check read v garceau cd petitioner does not dispute that the check was used to purchase a dollar_figure cd on date wrp liquidated the cd and deposited the funds dollar_figure into a new money market account opened by wrp that same month no other deposits were made into the money market account on date petitioner closed the money market account and withdrew the balance dollar_figure petitioner deposited the dollar_figure into his personal bank account petitioner did not report the dollar_figure as income on his income_tax return on may and date taxman issued checks for dollar_figure and dollar_figure respectively to petitioner petitioner used these checks to purchase cashier’s checks payable to a west fargo law firm to pay petitioner’s personal and income_tax liabilities petitioner did not report the dollar_figure as income on his income_tax return d on date taxman paid dollar_figure to schumacher goodyear for repairs done in date to mary’s car a ford probe petitioner did not report the amount_paid for the repairs as income on his income_tax return on date wfic issued a check for dollar_figure to petitioner’s sister susan schoeppach on date ms schoeppach wrote a check for dollar_figure to epic real_estate the dollar_figure ms schoeppach paid epic real_estate was used as a downpayment on an apartment building that ms schoeppach purchased epic real_estate brokered ms schoeppach’s purchase of the apartment building and received a real_estate commission of dollar_figure for the sale in on date wfic purchased a buick riviera buick mary’s ford probe was traded in and its value was credited to the purchase of the buick the buick was registered in mary’s name and personalized license plates reading purrfct were requested for the buick petitioner did not report the value of the buick as income on his income_tax return in petitioner represented on both a credit application and a uniform residential_loan application that he and mary owned taxman wfic and the buick iii petitioner’s criminal conviction on date a jury convicted petitioner of intentionally filing false returns under sec_7206 for and and of attempting to obstruct and impede the administration of internal revenue laws from through in violation of sec_7212 the u s district_court for the district of north dakota entered its judgment on date sentencing petitioner to months’ imprisonment and ordering petitioner to pay the irs dollar_figure in restitution the district court’s judgment was affirmed by the u s court_of_appeals for the eighth circuit on date on date respondent issued a notice_of_deficiency for petitioner’s and years petitioner timely filed a petition with the court opinion i expiration of the period of limitations the first issue we must consider is whether the period of limitations for each of petitioner’s and years expired before respondent issued the notice_of_deficiency on date petitioner contends that the 3-year period in sec_6501 expired and respondent’s assessment is barred respondent argues that the period of limitations in sec_6501 does not apply pursuant to sec_6501 and because petitioner filed false or fraudulent_returns with the intent to evade tax for the years at issue accordingly our determination of whether the period of limitations remains open depends on whether petitioner committed fraud in the filing of his and returns 5on date petitioner paid in full the dollar_figure restitution ordered by the district_court the parties stipulated that the amount_paid as restitution will be credited to any deficiencies for the years and after they are redetermined by the court or agreed upon by the parties the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 116_tc_79 114_tc_533 respondent has the burden of showing fraud by clear_and_convincing evidence see sec_7454 rule b petitioner’s conviction under sec_7206 does not prove fraud respondent must show that petitioner intended to evade tax in filing the false returns see 84_tc_636 for federal tax purposes fraud entails intentional wrongdoing with the purpose of evading a tax believed to be owing see neely v commissioner supra pincite in order to show fraud respondent must prove an underpayment exists and petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 a underpayment_of_tax respondent must first show by clear_and_convincing evidence that petitioner made an underpayment_of_tax in each of and respondent may not rely on petitioner’s failure to carry his burden_of_proof to sustain respondent’s burden of proving fraud see id pincite we conclude that respondent has met this burden for petitioner conceded at trial that he understated his income by dollar_figure for petitioner conceded that he improperly deducted reimbursed medical_expenses of dollar_figure in addition for each of the years at issue taxman received dollar_figure in cash receipts and petitioner took possession of the cash the parties stipulated that the dollar_figure of cash taken by petitioner each year was not deposited into taxman’s bank account petitioner admits that he controlled all of the cash and that he used some of it to pay personal expenses he did not keep track of how the cash was spent and he did not report the cash on his personal income_tax returns petitioner also admits that he used taxman funds to pay for furniture although petitioner asserts that some of the amounts taxman spent on his personal expenses were intended to be loans from taxman respondent has shown that petitioner did not keep credible records of some of these purported loans respondent has also shown that petitioner received income from the sale of his crop hail insurance_business in that he did not report on his return we therefore conclude that respondent has presented clear_and_convincing evidence that petitioner underpaid his tax for and b fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite respondent must prove fraud for each year at issue see id pincite ferguson v commissioner tcmemo_2004_90 respondent has shown by clear_and_convincing evidence that at least portions of the understatements on petitioner’s returns for and are due to fraud we believe petitioner took possession of taxman’s cash receipts for his own personal_use with the intent to evade taxes on that income petitioner instructed ms jilek who regularly deposited taxman’s income into its bank account not to deposit taxman’s cash receipts into taxman’s bank account petitioner also reprimanded ms jilek when on occasion she did deposit the cash instead petitioner took possession of the cash and he admits that he used some of the cash for his own personal expenses he did not report the amounts used for personal expenses on his individual tax returns petitioner claims that some of the cash was used for business_expenses but ms jilek credibly testified that although she remembers occasionally using cash to buy postage she does not remember using cash for any other business_expense petitioner did not keep track of how the cash was spent ms jilek was responsible for paying taxman’s bills signing checks drawn on taxman’s account and using petitioner’s credit cards to pay business_expenses respondent has shown that it was unusual for taxman to pay its expenses in cash even small amounts were paid_by check ms jilek could not remember petitioner or herself using cash to pay taxman’s expenses except sometimes for postage we do not find petitioner’s testimony that he used the cash for business purposes credible and we believe petitioner took the cash with the intent to conceal income petitioner understated his income maintained inadequate records of amounts he received from taxman and concealed income he received from taxman petitioner is collaterally estopped from arguing here that he did not willfully file a false income_tax return for each of the years in issue we conclude that respondent has shown by clear_and_convincing evidence that petitioner filed false or fraudulent_returns with the intent to evade tax for the years at issue therefore the 3-year period of limitations under sec_6501 does not apply to any of petitioner’s and years and respondent is not barred from assessing any deficiencies in petitioner’s taxes for those years ii burden of proof6 respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving that respondent’s determinations are incorrect see rule a see 290_us_111 58_f3d_1342 8th cir affg tcmemo_1993_398 respondent asserted adjustments in an amended answer that were not made in the notice_of_deficiency respondent bears the burden_of_proof with respect to the items of adjustment not raised in the notice_of_deficiency see rule a see 77_tc_881 sec_7491 does not apply to this case because the examination of petitioner’s and returns began before date see internal_revenue_service restructuring and reform act publaw_105_206 sec a 112_stat_726 the audit was subsequently expanded to include petitioner’s tax_year therefore respondent bears the burden of proving that petitioner had unreported income in each of and of dollar_figure by means of cash diverted from taxman petitioner had unreported crop hail insurance commission income in and of dollar_figure and dollar_figure respectively petitioner had unreported real_estate commission income of dollar_figure dollar_figure and dollar_figure in and respectively and petitioner is liable for self-employment_tax on his unreported commission income petitioner bears the burden_of_proof on the remaining adjustments iii validity of taxman and wfic respondent first argues that petitioner used both taxman and wfic as his alter egos and they should be disregarded for tax purposes essentially respondent asks us to find that taxman and wfic lack economic_substance and are shams respondent points to petitioner’s control_over each corporation his use of corporate funds to pay personal expenses and his inconsistent representations of his positions in each corporation petitioner argues that he treated taxman and wfic as entities that were legally separate from himself respondent does not argue that taxman and wfic were not properly organized under north dakota law however even though a corporation is organized under the laws of a state we may disregard it for federal tax purposes if it is no more than a vehicle for tax_avoidance and void of a legitimate business_purpose 293_us_465 33_tc_582 while a taxpayer is free to adopt the corporate form of doing business the corporation must have been organized for a substantial business_purpose or actually engage in substantive business activity in order to be a viable business_entity 319_us_436 stating that such business purposes include gaining an advantage under the laws of the state of incorporation avoiding or complying with the demands of creditors and serving the creator’s personal or undisclosed convenience aldon homes inc v commissioner supra pincite on the other hand a corporation remains a separate taxable entity as long as the purpose for which it was formed is the equivalent of business activity or is followed by the carrying on of business by the corporation moline props inc v commissioner supra pincite the degree of corporate business_purpose required for recognition of a separate corporate existence is extremely low 66_tc_12 affd 553_f2d_94 2d cir lukins v commissioner tcmemo_1992_569 the business purposes and activities of taxman and wfic were sufficient to require recognition of them as separate legal entities at the time taxman was incorporated petitioner was being sued as an individual and as sole_proprietor of his tax preparation business petitioner’s goal of obtaining limited_liability for his tax preparation business by operating his business through taxman is a sufficient business_purpose for taxman to be recognized as a separate_entity see moline props inc v commissioner supra pincite in addition taxman had employees filed tax returns maintained books records and a bank account and held assets and liabilities this level of ongoing business activity is also sufficient for the court to conclude that taxman was not a sham corporation see id wfic was organized by mr smith in and from until it operated a commercial real_estate business until mr smith remained actively involved in wfic’s day-to-day business operations and had an office in taxman’s business space wfic maintained books records and bank accounts and filed corporate tax returns petitioner applied for his real_estate broker’s license as an employee of wfic and ran most of his real_estate transactions through wfic’s trust account wfic also had other real_estate agents working for it these business activities are sufficient to convince us that wfic was not a sham and should be recognized as a corporate entity separate from petitioner see id iv assignment_of_income although we have concluded that taxman and wfic should be recognized as separate entities wfic’s real_estate commission income during the years at issue may nonetheless be taxable to petitioner under sec_61 and the assignment_of_income_doctrine see 88_tc_604 affd without published opinion 855_f2d_855 8th cir a taxpayer may not assign income to a corporation with real and substantial business activity to avoid tax_liability 530_f2d_772 8th cir two requirements must be fulfilled in order for a corporation rather than its service-performer employee to be considered the earner of the income and taxable thereon first the service-performer employee must be just that--an employee of the corporation whom the corporation has the right to direct or control in some meaningful sense second there must exist between the corporation and the person or entity using the services a contract or similar indicium recognizing the corporation’s controlling position citations and fn ref omitted 78_tc_882 affd without published opinion 734_f2d_20 9th cir respondent argues that petitioner should have included on his personal tax returns the real_estate commissions paid to wfic during and because petitioner was the true_earner of those commissions petitioner argues that wfic earned the real_estate commissions petitioner has the burden_of_proof with respect to the dollar_figure real_estate commission earned in because the notice_of_deficiency included half the real_estate commission income earned during and petitioner has the burden_of_proof with respect to half of the real_estate commissions at issue for those years in his amended answer respondent asserted the inclusion of the other half of the real_estate commission amounts for and therefore respondent has the burden_of_proof for half the real_estate commissions for those years petitioner did not present evidence at trial that he and wfic executed an employment contract at any time however when petitioner applied for his real_estate broker’s license in he stated that he would be an acting broker for a corporation listing wfic as his employer likewise in correspondence between petitioner and members of the ndrec petitioner acknowledged his relationship with wfic and sought advice regarding the proper way to advertise in addition petitioner used wfic’s trust account to facilitate most of his real_estate transactions in and all of petitioner’s real_estate transactions were brokered using wfic’s trust account and the commission amounts were transferred to wfic’s general account at the conclusion of each transaction these amounts were reported on wfic’s and corporate tax returns petitioner’s dealings with the ndrec and his customers as an employee of wfic tend to show that for purposes of this test wfic had the right to direct petitioner as an employee petitioner’s use of wfic’s bank accounts to facilitate the real_estate transactions also demonstrates that wfic was petitioner’s employer for real_estate matters the use of wfic’s bank accounts and the presence of wfic’s name on documents such as settlement statements put wfic’s customers on notice that petitioner was operating as an employee of wfic this conclusion is supported by the fact that petitioner’s customers wrote checks to wfic or to epic real_estate as a division of wfic all these facts surrounding petitioner’s operation of wfic lead us to conclude that petitioner has met his burden of proving that wfic was the true_earner of the real_estate commissions in and and respondent has not met his burden of showing that petitioner earned the and real_estate commissions in date petitioner changed his business name with the ndrec from wfic d b a epic real_estate to james o jondahl d b a epic real_estate he also changed the name on wfic’s trust account to epic real_estate petitioner completed one real_estate_transaction in the documents related to that transaction reference epic real_estate but do not reference wfic the commission dollar_figure was paid out of the wfic epic real_estate trust account to petitioner petitioner not only took formal steps to separate his real_estate activity in from wfic but also acted as a sole_proprietor in the transaction these facts indicate that wfic was not the true_earner of the commission petitioner has not met his burden of proving that he did not earn the commission of dollar_figure in petitioner brokered one transaction for which a commission of dollar_figure was transferred from wfic’s trust account to its checking account and another transaction for which epic real_estate received a commission of dollar_figure the documents related to this second transaction including a commission check referred to epic real_estate as a division of wfic petitioner deposited the proceeds from the transaction into wfic’s general account likewise in date petitioner brokered a transaction for his sister in which epic real_estate received a commission of dollar_figure petitioner also deposited this check into wfic’s general account these amounts were reported on wfic’s corporate tax_return for petitioner changed the business name with the ndrec back to west fargo investment corporation d b a epic real_estate on date indicating his intent to operate the real_estate business through wfic again we conclude that for the purpose of the real_estate transactions petitioner was again an employee of wfic petitioner has met his burden of proving that wfic was the true_earner of the real_estate commissions in and respondent has not met his burden of showing that petitioner earned the real_estate commissions petitioner argues that expenses associated with the real_estate commission he earned should be taken into account the burden of proving entitlement to deductions is on petitioner see 503_us_79 because petitioner did not present any evidence that he paid any expenses or is entitled to any deductions against the real_estate income we conclude that the full amount of the commission dollar_figure is income to petitioner v other adjustments a sale of and commissions from crop hail insurance_business petitioner sold crop hail insurance as a sole_proprietor beginning in he asserts that in his crop hail insurance_business was transferred to taxman along with his tax preparation and bookkeeping businesses he claims that in taxman transferred the crop hail insurance_business to wfic because it was confusing for customers to receive crop hail insurance bills from a company called taxman on date petitioner entered into a purchase contract with mr ihry to sell 7respondent did not raise the potential application of sec_482 to petitioner’s arrangement with wfic see eg 88_tc_604 affd without published opinion 855_f2d_855 8th cir therefore we do not address it the crop hail insurance_business for dollar_figure respondent argues that the dollar_figure is income to petitioner in petitioner has the burden of proving that the sale proceeds were not income to him petitioner maintains that wfic owned the crop hail insurance_business when it was sold petitioner did not present any documentation of the purported transfers of the business to taxman and to wfic in the deposition petitioner admitted that the transfer to taxman was not documented the purchase agreement was between mr ihry and jondahl insurance not wfic likewise the checks paid for the purchase of the business by mr ihry were made out to jondahl insurance although petitioner deposited the checks into wfic’s bank account jondahl insurance was a party to agency agreements with farmer’s mutual and old republic insurance co in and after its alleged transfer neither taxman nor wfic is mentioned on either contract farmer’s mutual listed jondahl insurance agency on its policy registers for and petitioner has not shown any evidence to support his claim that his insurance customers received bills from taxman or that any customers were confused as to the ownership of the business in addition petitioner did not report capital_gain from the sale of the insurance_business on wfic’s or corporate return petitioner did not change any activity with respect to the crop hail insurance_business formally or informally after he allegedly transferred the business to taxman and wfic except that he deposited the income from the business including the sale proceeds into wfic’s bank account petitioner’s deposits of insurance_income into wfic’s bank accounts in the absence of any other proof that wfic held the insurance_business do not prove that a transfer occurred petitioner alleges that he reported insurance commissions on taxman’s and wfic’s corporate returns but he has not presented itemized lists of income for the corporations in addition petitioner’s failure to inform his insurance customers that he was acting on behalf of a corporation is a factor indicating that state law may not have afforded petitioner corporate liability protection see hilzendager v skwarok n w 2d n d petitioner also argues that he should not be required to include the crop hail insurance sale proceeds in his personal income because an irs audit of his individual return required him to remove certain deductions from his individual 8the parties stipulated that north dakota law did not allow corporations to hold insurance licenses until our analysis of north dakota insurance law however revealed no such limitation in any case we do not consider this factor to be relevant to our determination cf 64_tc_1066 holding that a court reporter’s assignment_of_income to her personal_service_corporation was invalid because state law did not allow corporations to perform court reporter services return he claims the irs characterized the items as corporate expenses the record contains two documents from the audit of petitioner’s return a statement of income_tax examination changes and a partially redacted copy of a letter from the revenue_agent although it is clear that certain deductions were removed from petitioner’s individual return pursuant to the audit neither document refers to the crop hail insurance_business taxman or wfic we find no relevance in the audit documents regarding the sale of the crop hail insurance_business we conclude that petitioner has not met his burden of proving that the crop hail insurance_business was transferred to taxman and wfic consequently any sale proceeds or commission income earned by jondahl insurance while petitioner owned the insurance_business was properly taxable to petitioner not wfic or taxman three checks from mr ihry to jondahl insurance are in the record evidencing the payment of the purchase_price dated date date and date for dollar_figure dollar_figure and dollar_figure respectively the purchase agreement between petitioner and mr ihry provided that petitioner would receive commissions from farmer’s mutual earned in and and the amount mr ihry owed would be reduced by the amount of the commissions the parties stipulated that jondahl insurance received dollar_figure from farmer’s insurance in representing a portion of the commissions earned by jondahl insurance between may and date this amount plus the checks issued by mr ihry totaling dollar_figure equal dollar_figure we conclude that capital_gain of dollar_figure and ordinary_income from commissions of dollar_figure should be included in petitioner’s income respondent has introduced farmer’s mutual policy registers for and showing that jondahl insurance earned insurance commissions of dollar_figure in and dollar_figure in respondent contends that these amounts are income to petitioner in addition to the dollar_figure sale proceeds because respondent asserted an increased deficiency in his amended answer based on the inclusion in income of the insurance commissions respondent has the burden of proving that petitioner received the commissions see rule a respondent does not explain why petitioner would have received commission income after he sold the business at the end of from the record before us it appears that the commission amounts listed in the farmer’s mutual policy registers may include the amount_paid as part of the purchase_price dollar_figure which we have already determined was income to petitioner it is also possible that the additional commissions listed for to the extent they exceed dollar_figure dollar_figure and the dollar_figure listed for were received by mr ihry after the business was sold or were part of the purchase_price settled by a charge-back between mr ihry and petitioner the record does not show that petitioner in fact received the commissions for and beyond the dollar_figure paid as part of the purchase_price on the basis of the record before us we conclude that respondent has not met his burden of showing that the insurance commissions of dollar_figure in and dollar_figure in were income to petitioner b repossession of lone tree manor capital_gain of dollar_figure was reported on wfic’s corporate return as gain from the repossession of lone tree manor respondent argues that petitioner not wfic should recognize capital_gain of dollar_figure from the repossession petitioner does not explain how the amount of capital_gain dollar_figure was reached for the purpose of wfic’s return and we afford respondent’s determinations a presumption of correctness see rule a petitioner contends that he bought lone tree manor in in his own name for the assumption of a mortgage on the property held by iret he also claims that in he transferred lone tree manor to wfic in exchange for wfic’s assumption of the debt and other consideration petitioner did present an alleged purchase agreement evidencing the transfer of lone tree manor to wfic but the copy entered into evidence does not show the date on which it was signed or the date the purchase was effective it is a one-page document that lists lori as the seller and wfic as the buyer it is signed on behalf of wfic by petitioner’s sister janeen conrad petitioner did not produce any accompanying documents such as the title to the property the iret mortgage the canceled note to petitioner or any forms showing interest_paid on the iret mortgage the record does not show that petitioner transferred title to lone tree manor to lori for sale to wfic or wfic we do not believe that petitioner has met his burden of proving that wfic owned lone tree manor at any time we conclude that capital_gain of dollar_figure from the repossession of lone tree manor was income to petitioner for c other income respondent argues that petitioner received multiple items of unreported income in each year at issue petitioner argues that he is not liable for income_tax on the unreported items for various reasons petitioner bears the burden of proving that the items listed in the notice_of_deficiency are not taxable to him respondent bears the burden of showing that petitioner received dollar_figure from taxman in each of and unreported income in respondent adjusted petitioner’s income to include taxman’s dollar_figure payment of the settlement judgment against petitioner in connection with his clients’ tax_shelter investments petitioner argues that taxman assumed the liabilities of the sole_proprietorship including the settlement judgment when it took over the business in however in the deposition petitioner stated that the only liabilities taxman assumed were two bank loans totaling dollar_figure petitioner did not document the transfer of assets and liabilities to taxman and has not provided any evidence that taxman assumed the settlement liability petitioner also argues again that the irs audit of his tax_return required him to treat the settlement judgment payment as a corporate expense the audit papers in the record contain no reference to the settlement judgment or the liabilities that were or were not transferred to taxman petitioner has not met his burden of proving that taxman assumed the dollar_figure liability therefore the dollar_figure payment is compensation income to petitioner for taxman paid dollar_figure to the law firm of pearson christensen fischer during the payment was for consultations between petitioner and mr pearson regarding schedules c profit or loss from business sole_proprietorship of petitioner’s personal income_tax returns for and petitioner claims that he did not report the dollar_figure as personal income because taxman assumed the liabilities of his sole_proprietorship and he was instructed in the audit for his return to place deductions of business_expenses on taxman’s return the audit of petitioner’s return has no relevance to business_expenses of the sole_proprietorship in and because any business_expenses taken as deductions for those years were incurred before taxman existed in addition we concluded above that the record does not support that taxman assumed any liabilities other than two bank loans therefore petitioner had income of dollar_figure in from taxman’s payment for petitioner’s personal legal expenses in taxman also repaid a bank loan for dollar_figure plus interest of dollar_figure that had been obtained in petitioner’s name in date petitioner claims that he obtained the loan in his own name because taxman had reached the limit of its line of credit with the bank petitioner testified that he deposited the funds into wfic’s account and wfic used the funds until it received its tax_refund in the bank statements for wfic taxman and petitioner are not part of the record petitioner offered no evidence that taxman’s credit limit had been reached or that the loan funds were deposited into wfic’s bank account we give little weight to petitioner’s testimony on this matter given that he claimed taxman had reached the limit of its line of credit but wfic used the funds and repaid the loan we do not believe petitioner has met his burden of proving the dollar_figure was not repaid on his behalf by taxman petitioner therefore must include the dollar_figure as compensation income in unreported income in in taxman accepted a stereo worth dollar_figure from a client in exchange for a corresponding reduction in the client’s bill petitioner then gave the stereo to his girlfriend ms lane respondent argues that petitioner’s income should be adjusted by dollar_figure to reflect the value of the stereo petitioner argues that he gave ms lane the stereo and in exchange she worked in a taxman express office for month we believe the stereo was compensation to ms lane from taxman ms lane credibly testified that she worked at the taxman express office because she wanted to pay petitioner back for the stereo after she received it we believe the arrangement between petitioner and ms lane resulted in a benefit to taxman that is equal to or greater than the value of the stereo as a result we do not believe that the value of the stereo is income to petitioner taxman paid petitioner dollar_figure in petitioner argues that as a result of the audit the dollar_figure was removed from his personal schedule c because it was an expense of taxman he claims that in order for taxman to take the expense as a deduction the revenue_agent advised him that taxman should reimburse petitioner for the amount of the expense in therefore petitioner argues that the dollar_figure was not income to him in because it was a reimbursement of the earlier expense he paid on behalf of taxman the statement of income_tax examination changes from the audit disallows a dollar_figure deduction from petitioner’s schedule c this statement is signed by the revenue_agent with a date of date the record also includes a portion of a letter from the irs to petitioner and lori explaining that the dollar_figure was removed because it was not an expense of the taxpayer but an expense of another the only references to a reimbursement on the audit documents are handwritten notes by petitioner no official correspondence from the revenue_agent refers to reimbursement petitioner has shown that an expense of dollar_figure was disallowed on his personal return however he has not shown that he actually paid the expense on taxman’s behalf in that it was a properly deductible expense of taxman or that the revenue_agent instructed him that reimbursement was an appropriate course of action we do not believe that petitioner has met his burden of proving that the dollar_figure taxman paid him in was reimbursement for an expense petitioner paid in therefore the dollar_figure is income to petitioner in during petitioner bought furniture using a credit card issued in his name all of the payments on the credit card during and were made by taxman in taxman paid dollar_figure toward the price of the furniture petitioner argues that the amounts taxman paid for his furniture were loans to him petitioner claims that the loans were recorded on the loan schedule as a note receivable and the balance_sheet on taxman’s corporate return respondent entered into the record a document that appears to be a schedule of loans from taxman and wfic to petitioner for the schedule shows no loans from taxman to petitioner and dollar_figure in loans from wfic to petitioner taxman’s corporate tax_return does not reflect any new loans to petitioner in wfic’s corporate return lists receivables of dollar_figure and a purported schedule of loans from wfic to taxman also states that wfic lent taxman dollar_figure in taxman’s balance sheets filed with its tax returns for and do not list these amounts as liabilities whether a withdrawal of funds from a corporation creates a true debtor-creditor relationship is a factual question to be decided on the basis of all of the relevant facts and circumstances haag v commissioner t c pincite for disbursements to constitute true loans there must have been an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment at the time that the funds were transferred id pincite see also 52_tc_255 affd 422_f2d_198 5th cir courts have focused on certain objective factors to distinguish bona_fide loans from disguised dividends compensation and contributions to capital the factors considered relevant for purposes of identifying bona_fide loans include the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed payment_date treatment of the funds on the corporation’s books whether repayments were made the extent of the shareholder’s participation in management and the effect of the loan on the transferee’s salary haber v commissioner supra pincite when the individual is in substantial control of the corporation as petitioner is in this case special scrutiny of the situation is necessary id 29_tc_1193 affd 271_f2d_267 5th cir from the record it is possible that wfic lent money to taxman in which then lent the amounts to petitioner for his furniture purchase however although petitioner has shown that wfic may have lent amounts to taxman during he has not shown any evidence of a loan from taxman to himself during he does not claim that a debt_instrument was created and none is in the record petitioner has provided no evidence that he offered anything as security for the loan interest payments on the principal_amount or fixed payment dates as we stated above the loan was not recorded on taxman’s books and there is no evidence that petitioner repaid any of the dollar_figure although petitioner was not a shareholder of taxman he controlled the management and day-to-day operations of taxman the shareholders did not participate at all in the business the record does not reflect how if at all the loans affected petitioner’s salary from taxman we conclude that taxman’s payment of petitioner’s credit card debt in for his furniture did not create a loan between petitioner and taxman instead the dollar_figure payment should be treated as compensation to petitioner and included in his income unreported income in as mentioned above taxman paid dollar_figure toward petitioner’s furniture purchase in taxman also paid dollar_figure toward petitioner’s personal tax_liability from an earlier year petitioner claims the dollar_figure was reflected in two promissory notes he executed between taxman and himself no debt_instrument was created for the furniture payment the record contains no evidence that petitioner gave security for the loans or provided for fixed payment dates however the loan schedule for taxman and wfic that is in the record and taxman’s corporate return reflect that taxman lent petitioner a total of dollar_figure in this amount is more than the two loans petitioner argues he received from taxman in and may include additional loans for that year not challenged by respondent the loan schedule provides for an interest rate of percent and shows that petitioner purportedly repaid some of the debt in a later year we believe petitioner has proven that he borrowed dollar_figure and dollar_figure from taxman in therefore these amounts were not income to petitioner in respondent also determined in the notice_of_deficiency that petitioner was required to include in income the balance of wrp’s money market account dollar_figure that he withdrew in date the parties stipulated that the dollar_figure given to petitioner by ms garceau was not used for real_estate investments as ms garceau intended as we understand petitioner’s argument he asserts that in he repaid ms garceau the dollar_figure plus percent interest borrowing the funds necessary to do so from wfic he claims a promissory note in the record for dollar_figure which approximately equals dollar_figure plus percent interest compounding annually over years evidences the transaction however petitioner has not shown that he actually repaid ms garceau or wrp the record does not contain petitioner’s or wfic’s bank statements for and we cannot verify that dollar_figure was withdrawn from either of them ms garceau did not testify and petitioner’s testimony on this matter was unsupported by the record in addition the purported debt for dollar_figure is not reflected on wfic’s loan schedule or corporate tax_return therefore we agree with respondent that petitioner must report the dollar_figure as compensation received in unreported income in in taxman paid dollar_figure to repair a ford probe owned by mary petitioner argues that the dollar_figure was an expense of taxman because he used the car on business trips specifically petitioner testified that he thinks he used mary’s car a couple of times for business trips petitioner offered no evidence beyond his testimony on the business trips for which he used mary’s car given the uncertainty with which he testified and his lack of proper record keeping petitioner has not met his burden of proving that the dollar_figure for the car repair was not compensation to him in in wfic doing business as epic real_estate brokered a real_estate_transaction for petitioner’s sister ms schoeppach as part of the transaction wfic issued a check for dollar_figure to ms schoeppach eight days later ms schoeppach paid epic real_estate dollar_figure as a downpayment respondent determined in the notice_of_deficiency that the dollar_figure payment by wfic to ms schoeppach was income to petitioner petitioner argues that after the transaction was completed he canceled ms schoeppach’s dollar_figure debt to wfic because epic real_estate received a dollar_figure commission which wfic reported on its corporate return petitioner claims he canceled the debt because he thought the dollar_figure commission was inappropriate because petitioner was an agent of wfic his unilateral decision to effectively reduce wfic’s commission by dollar_figure without an adequate explanation shows that the dollar_figure was in substance compensation from wfic to petitioner who then gave it as a gift to his sister consequently the dollar_figure is compensation includable in petitioner’s income in date petitioner paid for the buick with wfic’s funds respondent includes the price of the car in petitioner’s income in the notice_of_deficiency petitioner claims that the car was purchased for wfic’s business use and that a mileage log was kept for business purposes he also claims that mary reported compensation income on her and personal tax returns and received forms w-2 in and for her use of the buick petitioner did not produce either mary’s tax returns or forms w-2 or her forms w-2 or tax returns the purported mileage log of automobile use for is in the record first we do not find the mileage log to be a credible representation of petitioner’s and mary’s use of the buick the mileage log includes entries for the months of july november and date but the buick was not purchased until date according to the purchase contract in addition the mileage log lists the beginning mileage as of date as big_number but the purchase contract and odometer statement filed with the state and signed by mary list the mileage at the time of the sale as big_number petitioner does not explain the discrepancies second wfic is listed as the purchaser of the buick on the purchase contract but mary is listed as the purchaser on the odometer disclosure statement the damage disclosure statement and the application_for certificate of title and registration of a motor_vehicle all filed with the north dakota department of transportation motor vehicles division mary either signed or filled out each official document filed with the motor vehicles division a draft registration application is included in the record listing wfic as the car’s owner but it is noted changed to mary jondahl third the buick was issued personalized license plates reading purrfct fourth a ford probe titled in mary’s name was traded in and dollar_figure was credited to the purchase of the buick lastly petitioner and mary filled out and signed two loan applications that list the buick as an asset personally owned by them the title to the buick is not part of the record all of these facts in the record indicate that petitioner and his wife not wfic were the true owners of the buick the record shows that wfic paid dollar_figure toward the cost of the buick petitioner must include this amount as compensation in cash receipts of dollar_figure from taxman respondent argues that petitioner must report dollar_figure of compensation_for each of and representing taxman’s cash receipts petitioner used for his own personal expenses because the issue was raised in an amended answer respondent has the burden of proving the dollar_figure was income to petitioner in each year we found above that respondent has proven by clear_and_convincing evidence that petitioner fraudulently used at least a portion of the dollar_figure for his own personal expenses petitioner argued at trial that he used some of the cash to pay for business_expenses of taxman respondent has shown that petitioner did not keep any records of these business_expenses and that the income and offsetting expenses were not reported on taxman’s corporate returns ms jilek credibly testified that she could not recall an instance other than occasional purchases of postage in which she or petitioner paid an expense of taxman in cash even small expenses were paid_by check in addition ms jilek testified that she did not know how petitioner spent the cash this is 9the purchase_price of the buick was dollar_figure plus tax of dollar_figure and license and fees of dollar_figure totaling dollar_figure this amount was reduced by the value of the ford probe trade-in dollar_figure for a net amount payable by wfic of dollar_figure particularly persuasive in light of the fact that petitioner trusted ms jilek with all other financial aspects of taxman including making her a signatory on its bank accounts and his personal credit cards petitioner’s testimony on this matter is self-serving he does not address the dollar_figure adjustments in his posttrial briefs respondent has met his burden of proving that petitioner used the dollar_figure each year for personal expenses therefore we find that petitioner must include dollar_figure of compensation income for each of and d head_of_household for petitioner filed his individual_income_tax_return claiming head_of_household filing_status respondent denied this filing_status in the notice_of_deficiency a taxpayer may file as the head of a household only if he is not married or is legally_separated under a decree of divorce or separate_maintenance at the close of the taxable_year he maintains a household which constitutes the principal_place_of_abode of his child for more than half the taxable_year and he furnishes over half the cost of maintaining the household during the taxable_year sec_2 petitioner lived with lori and their daughter until date petitioner and lori were granted a divorce on date petitioner did not show that he and lori were legally_separated at the end of in addition petitioner did not present evidence that he provided more than half of the cost of maintaining a household for his daughter in we conclude that petitioner did not meet his burden of proving that he is entitled to claim head_of_household status for e self-employment_tax on commission income respondent argues that petitioner is liable for self- employment_taxes on the commissions he earned from his real_estate and crop hail insurance activities sec_1401 imposes tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business respondent argues that petitioner is a qualified_real_estate_agent within the meaning of sec_3508 and that he is liable for self-employment taxes on real_estate and insurance commissions he earned respondent has the burden_of_proof with respect to petitioner’s liability for self-employment_tax we found above that wfic not petitioner earned the real_estate commissions in and therefore petitioner is not liable for self-employment taxes on real_estate commissions in and because petitioner earned a real_estate commission as a sole_proprietor in he is liable for self-employment_tax on the commission regardless of whether he is a qualified_real_estate_agent under sec_3508 we also found that petitioner earned crop hail insurance commissions of dollar_figure in he is therefore liable for self-employment_tax on dollar_figure in f sec_6663 fraud_penalty if respondent shows that any portion of an underpayment is due to fraud the entire underpayment will be treated as attributable to fraud for purposes of the penalty under sec_6663 except any portion of the underpayment that petitioner establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 knauss v commissioner tcmemo_2005_6 we held above that respondent proved by clear_and_convincing evidence that petitioner used at least some of taxman’s cash for his own personal expenses with the intent to evade taxation on the income we also held that respondent has proven that petitioner used all of taxman’s dollar_figure in cash receipts for personal expenses petitioner’s lack of record keeping blatant efforts to hide the existence of the cash and use of the cash for personal expenses show that he intentionally concealed all of taxman’s cash receipts and took possession of the money with the intent to evade taxes therefore the sec_6663 fraud_penalty for each year applies to the portion of the deficiency in petitioner’s tax attributable to the dollar_figure understatement of income respondent argues that the fraud_penalty applies to the entire amounts of the deficiencies an analysis of whether petitioner has shown by a preponderance_of_the_evidence that certain items were not fraudulent is necessary we found above that many of the adjustments respondent made were appropriate because petitioner failed to present enough evidence to the contrary to meet his burden_of_proof however we believe that petitioner has shown by a preponderance_of_the_evidence that the remaining adjustments were not the result of fraud petitioner was negligent in his failure to provide documentation of certain loans from taxman and wfic and his failure to properly document the transfer of his sole_proprietorship to taxman but he did not intend to evade tax on these items while petitioner’s attempts to conceal his use of at least dollar_figure of taxman’s cash receipts each year indicates fraudulent intent the other adjustments do not rise to the level of fraud petitioner albeit incorrectly reported gain from the sale of lone tree manor on wfic’s corporate return he also had plausible explanations for each item of other income identified by respondent although he did not produce supporting documentation petitioner did show that wfic and taxman kept corporate records and the record includes various loan schedules and corporate tax returns a review of the record shows that petitioner’s actions with respect to the other items respondent adjusted were the result of negligence but the records petitioner did maintain and the separate corporate accounts refute a fraudulent intent for the other adjustments a high level of negligence does not alone prove fraud fraud may not be imputed or presumed from ‘circumstances which at most create only suspicion ’ 394_f2d_366 5th cir quoting 264_f2d_930 5th cir affg tcmemo_1966_81 fraud implies bad faith intentional wrongdoing and a sinister motive negligence whether slight or great is not equivalent to the fraud with intent to evade tax named in the statute the fraud meant is actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing mere negligence does not establish either id if we leave aside petitioner’s concealing dollar_figure in cash each year his explanations for the other adjustments while not establishing that the items should not be included as income refute an assertion that he had fraudulent intent in omitting the items from his returns as a result the sec_6663 fraud_penalty is not sustained with respect to the remaining adjustments to reflect the foregoing and concessions by the parties decision will be entered under rule
